Citation Nr: 1806840	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include chronic adjustment disorder with depressed mood and major depression. 

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include chronic adjustment disorder with depressed mood and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from April 1990 to March 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A copy of the hearing transcript has been associated with the electronic claims file.

In a September 2016 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not file a timely appeal with that determination. 

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include chronic adjustment disorder with depressed mood and major depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for adjustment disorder with depressed mood and major depression. 

2.  Evidence associated with the electronic claims file since the February 1997 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, other than PTSD, to include chronic adjustment disorder with depressed mood and major depression.


CONCLUSIONS OF LAW

1.  The February 1997 RO rating decision that denied the Veteran's claim of service connection for adjustment disorder with depressed mood and major depression is final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  As evidence received since the RO's February 1997 denial is new and material, the criteria for reopening of the Veteran's claim of service connection for an acquired psychiatric disorder, other than PTSD, to include chronic adjustment disorder with depressed mood and major depression, have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for an acquired psychiatric disorder.  As such, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c) (2012).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Entitlement to service connection for adjustment disorder with depressed mood and major depression was originally denied in February 1997 rating decision.  The RO found although the Veteran was treated in service for adjustment disorder with depressed mood, it was shown to be a situational condition that resolved with treatment.  It was noted that there was no evidence to show that the Veteran's condition in service was a chronic condition, currently diagnosed as major depression.  The Veteran did not initiate a timely appeal for this matter.  There is also no indication that additional evidence was received between February 1997 and February 1998, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the February 1997 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In September 2009, the Veteran sought to reopen the claim of entitlement to service connection for chronic adjustment disorder with depressed mood.  This appeal arises from the RO's April 2010 rating decision that confirmed and continued the previous denial of entitlement to service connection for adjustment disorder with depressed mood and major depression.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
 Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final February 1997 rating decision includes statements from the Veteran; VA treatment records dated through August 2009; a VA examination report and addendum medical opinion each dated in December 2009; and the August 2017 Board hearing transcript.  

Evidence received since the February 1997 rating decision is "new" in that it was not of record at the time of the February 1997 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a current acquired psychiatric disorder and a causal relationship between the currently claimed disorder and active service.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


ORDER

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include chronic adjustment disorder with depressed mood and major depression, is granted, to that extent only.  



REMAND

The Board's review of the electronic claims file reveals that further development on the issue of entitlement to service connection for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include chronic adjustment disorder with depressed mood and major depression, is warranted. 

In the September 1989 service enlistment examination report, the Veteran's psychiatric system was marked as normal on clinical evaluation.  However, additional service treatment records showed the Veteran was treated for adjustment disorder secondary to marital dysfunction, adjustment disorder with depressed mood (situational), and personality disorder (narcissistic traits) not otherwise specified in December 1993 and January 1994.  In the February 1994 service separation examination report, the Veteran's psychiatric system was again marked as normal on clinical evaluation.  In a February 1994 Report of Medical History, the Veteran marked no to having depression, excessive worry, or nervous trouble of any sort.  

Post-service VA treatment records dated in December 1996 and from 2008 to 2009 showed findings of major depression and major depressive disorder.  In a March 2009 VA treatment record, the provider commented that the fact remained that the Veteran did suffer from emotional problems during active duty and was now being diagnosed with a progressive illness of major depressive disorder.  In a December 2009 VA examination report and addendum medical opinion, the examiner listed a diagnosis of recurrent major depression.  The examiner then commented that he felt the diagnosis predated the Veteran's active service and was aggravated by some unhealthy personality traits.  The examiner further commented that psychological testing would likely shed light upon those personality traits and would be helpful as far as making an additional diagnosis of a personality disorder.

The Board has determined that the December 2009 VA medical opinion is inadequate, as the examiner provided conclusory statements void of a complete rationale.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Here, the Board highlights that the Veteran was clearly marked as normal on clinical evaluation of his psychiatric system in the September 1989 entrance examination report.  The December 2009 VA examiner's brief remarks are not considered clear and unmistakable evidence that the Veteran's claimed psychiatric disorder both preexisted and was not aggravated by service.  The Veteran also specifically testified that he had not been ever been diagnosed with having any type of psychiatric condition prior to entering service during his August 2017 Board hearing.  Thus, the Board has determined that the Veteran is presumed to have entered service in sound condition as to any psychiatric disorders.  

Based on the foregoing discussion, the AOJ is instructed to schedule another VA examination to clarify the nature and etiology of the Veteran's claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed psychiatric disorders from the Southeast Louisiana Veterans VA HCS.  As evidence of record only includes treatment records dated up to August 2009 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's claimed psychiatric disorders from Southeast Louisiana Veterans VA HCS for the time period from August 2009 to the present and associate them with the record.

2.  Thereafter, schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disorder found, to include chronic adjustment disorder with depressed mood and major depression.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.

After reviewing the record and examining the Veteran, the examiner should determine what psychiatric disorders are present.  For each diagnosed psychiatric disorder, to include chronic adjustment disorder with depressed mood and major depression, the examiner is requested to provide an opinion, based upon review of the service and post-service treatment records, the lay statements of record, and any examination findings, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder onset during or is causally related to his active military service, to include his documented in-service treatment for an adjustment disorder in December 1993 and January 1994.  In doing so, the examiner should acknowledge and discuss the findings in the service treatment records, the December 2009 VA examination report and medical opinion, and the post-service VA treatment records.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2017).

3.  The AOJ must also review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the July 2013 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


